DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 9-11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to all claims:
The claims recite conveying a single wheel in a lying position by the gripping device engaging the tread of the wheel.

Figures 15-20, which illustrate the embodiment with the gripping device that grips the wheel by engaging the tread of the wheel clearly show that the wheel is not lying on anything during conveying by the gripping device conveyed by the conveyor. The wheel is shown as floating in a horizontal position why being gripped by the gripping device.
Do the applicants mean that the wheel is conveyed while is in a horizontal, as it shown on Figures 15-20?
Claim 4 is further indefinite because the term “the at least one wheel engaging element” lacks proper antecedent basis.
Claims 11 and 15-17 are further indefinite and incomplete because claim 11 recites the step of “repeating steps b-f and thereby outputting a stack of cleaned wheels”. However, none of the referenced steps recites a step of stacking the wheels. Thereby, it is not clear how a stack of cleaned wheels can be outputted by repeating the referenced steps.
Claims 15-16 are further indefinite because the term “the at least one wheel engaging element” lacks proper antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 11 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite “positioning a set of wheels from a single vehicle as a stack of wheels to be cleaned at a vertically displaceable wheel gripping device suspended from a wheel conveyer of a wheel conveying system”.
Such is not supported by the original disclosure.
The original disclosure clearly shows that the stack of the wheels is not positioned at a vertically displaceable wheel gripping device suspended from a wheel conveyer of a wheel conveying system.
The wheel gripping device 36, which is suspended from the wheel conveyor 20 is clearly shown as conveying a single wheel. The stack of the wheels 12 is clearly shown as positioned at the inlet conveyor 35. See Figures 15-20.
At also appears that it is impossible to position a set of wheels at the gripping device 36.
Allowable Subject Matter
Claims 1, 4-5 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The applicants amended the claims to recite:
A wheel cleaning device for cleaning vehicle wheels having a rim and a tire mounted on said rim, said cleaning device comprising a wheel cleaning zone, a wheel support and a wheel conveying system for conveying the wheels to the wheel cleaning zone, and from the wheel cleaning zone to the wheel support, wherein the wheel conveying system comprises at least one vertically displaceable wheel gripping device, and a wheel conveyor extending at least partially in a horizontal direction, wherein the gripping device is arranged for gripping a single wheel from a stack of wheels by engaging the tread of the wheel and convening said single wheel in a lying position, and wherein said gripping device is suspended from and movable in the horizontal direction by means of the wheel conveyer, wherein the wheel conveying system is arranged for conveying wheels individually, in consecutive order and in the lying position from a stack of wheels from a single vehicle to the wheel cleaning zone at least partially in the horizontal direction and then from the wheel cleaning zone to a wheel support at least partially in the horizontal direction to output a stack of cleaned wheels for said single vehicle on the wheel support.


DE 19952533 teaches a device and a method for cleaning wheel transported in a lying position. The device comprises a cleaning zone (comprising multiple cleaning zones (A, B, C, D), a conveying system including a wheel conveyor, engaging elements, feeding rollers and an exit conveyor. The device further comprises cleaning containers with nozzles and liquids. The device further comprises a PLC controller and sensors. The device further comprises a wheel support (readable on the exit conveyor provided at the exit of the device, at least [0042]).
The method comprises feeding the wheels in the apparatus, cleaning wheels and unloading cleaned wheels.
See entire document, especially Figures 1-4 and the related description and the description at [0001-4], [0011-42].
DE 19952533 does not teach conveying the wheels from a stack by at least one vertically displaceable wheel gripping device arranged for gripping a single wheel from a stack of wheels by engaging the tread of the wheel and convening said single wheel in a lying position, wherein the gripping device is suspended from and movable in the horizontal direction by means of the wheel conveyer together with other limitations recited by the claims.
DE 19952533 does not specifically teach stacking cleaned wheels.

Further, providing wheels in stacks, placing the wheels in stacks, the use of gripping devices gripping a single wheel from a stack of wheels by engaging the tread of the wheel and convening said single wheel was known in the art. It was also known to use wheel gripping devices movable by a moving devices. It was also known to use gripping devices gripping a single wheel by engaging the tread of the wheel, which is suspended from the mounting devices. Such is evidenced at least by newly cited US 5,125,298, 5,640,750, 2011/0048649, JP 2013-043730 and CN 205552530.
However, the prior art taken alone or in combination fails to teach or reasonably suggest a wheel cleaning device comprising a wheel conveying system for conveying the wheels to the wheel cleaning zone, and from the wheel cleaning zone to the wheel support, wherein the wheel conveying system comprises at least one vertically displaceable wheel gripping device, and a wheel conveyor extending at least partially in a horizontal direction, wherein the gripping device is arranged for gripping a single wheel from a stack of wheels by engaging the tread of the wheel and convening said single wheel in a lying position, and wherein said gripping device is suspended from and movable in the horizontal direction by means of the wheel conveyer, wherein the wheel conveying system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711